Citation Nr: 1826946	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

I.  Entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left knee condition, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tarsal tunnel syndrome (TTS) with chronic pain, left foot, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for TTS with chronic pain, right foot, and if so, whether service connection is warranted.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1990; November 2001 to March 2002; April 2002 to August 2002; October 2002 to February 2003; February 2003 to January 2004; and September 2005 to February 2006, with additional service in the Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2014 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The August 2014 decision granted service connection for pseudofolliculitis barbae at 10 percent disabling, effective May 28, 2014.

Regarding the TTS claims, the Veteran initially claimed TTS with chronic pain of the bilateral feet.  Given the Board's decision herein, the claims have been recharacterized as reflected on the title page.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The issues of entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae, entitlement to service connection for a left knee condition, and entitlement to service connection for tarsal tunnel syndrome with chronic pain, left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2011 rating decision, the RO most recently denied service connection for a left knee condition and TTS with chronic pain, bilateral feet.

2.  A line of duty determination, VA examination report, and post-service records of two knee surgeries added to the claims file since the June 2011 decision raise a reasonable possibility of substantiating the Veteran's left knee claim.

3.  A line of duty determination, post-service medical records, medical treatise evidence, and conflicting opinions on the etiology of the claimed condition added to the claims file since the June 2011 decision raise a reasonable possibility of substantiating the Veteran's TTS with chronic pain, left foot, claim.

4.  Evidence received since the June 2011 decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the Veteran's TTS with chronic pain, right foot, claim.






CONCLUSIONS OF LAW

1.  The June 2011 rating decision denying service connection for left knee condition and TTS with chronic pain, bilateral feet, is final.  38 U.S.C. § 7104, 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  New and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for left knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for TTS with chronic pain, left foot.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

4.  New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for TTS with chronic pain, right foot.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The May 2014 rating decision reopened the Veteran's claims for service connection for left knee condition and TTS of the bilateral feet.  However, notwithstanding the RO's findings with regard to new and material evidence, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

I.  Left Knee Condition

The Veteran has contended that he injured his left knee on active duty service when playing a softball game while stationed in Uzbekistan in September or October 2003.  Prior to that claimed injury, during a period of time where the Veteran was not on active duty in May 2001, he tore the medial collateral ligament (MCL) of his left knee while bicycling.

By way of background, the Veteran's claim for service connection for left knee condition was originally denied in an April 2008 rating decision, which was confirmed in August 2008, July 2009, and June 2011 decisions.  The RO stated that service connection could not be granted because there was no definitive diagnosis shown in the Veteran's active duty service treatment records (STRs).  

The Veteran did not submit any additional evidence within the year following the June 2011 rating decision, nor did he perfect an appeal within the required timeframe.  Therefore, that decision is final.  38 C.F.R. § 3.109.  The Veteran filed his claim to reopen in October 2013.  In the May 2014 rating decision, the RO reopened the claim and denied it, finding that the Veteran's knee was originally injured outside of active duty and that an additional injury that occurred during active duty service had resolved without residuals.  Any current condition was determined to be related to the MCL injury that occurred while not on active duty.  

Evidence at the time of the last prior final denial included the Veteran's STRs; post-treatment service records which diagnosed internal derangement of the left knee and old MCL tear, with treatment by injections and painkillers; a June 2008 VA examination which found no record of the Veteran's claimed 2003 left knee softball injury; and a statement from a fellow servicemember, attesting to witnessing the softball injury.

Evidence received since the June 2011 decision included a line of duty determination regarding the 2003 softball incident; post-service records of arthroscopic surgery on the left knee and continued treatment; a May 2014 VA examination which determined that current degenerative changes were consistent with the May 2001 MCL tear and no new lesions were caused by the 2003 softball injury; and the August 2015 hearing testimony.

The Board finds that new and material evidence that relates to unestablished facts necessary to substantiate the left knee service connection claim has been added to the record.  The claim is therefore reopened and will be considered upon remand.


II.  Left Foot TTS

The Veteran has contended that his left foot TTS had its onset in service.  He has also claimed that the condition is due to the 2003 left knee injury, discussed above.  

The Veteran's claim for service connection for bilateral TTS was denied in an unappealed June 2011 decision.  The RO stated that service connection could not be granted because there was a neurological test of the Veteran's lower extremities performed in service with normal results.

The Veteran did not submit any additional evidence within the year following the June 2011 rating decision, nor did he perfect an appeal within the required timeframe.  Therefore, that decision is final.  38 C.F.R. § 3.109.  The Veteran filed his claim to reopen in October 2013.  In the May 2014 rating decision, the RO reopened the claim and denied it, finding no currently-diagnosed TTS disability.

Evidence at the time of the June 2011 denial included the Veteran's STRs; one page of a line of duty determination relevant to left foot pain and numbness; a post-service diagnosis of left foot TTS; records of a February 2011 left tarsal tunnel release surgery; and a June 2008 VA examination which found that symptoms of numbness and tingling in the Veteran's left foot were the result of sciatica.

Evidence added to the record since the June 2011 decision included more details on the line of duty determination, including a statement that the Veteran began having numbness in his left foot subsequent to the 2003 left knee injury and that the pain and numbness was tolerable but never went away; post-service medical records of a second left tarsal tunnel release surgery in October 2012; medical treatise evidence on TTS indicating that it is possible to have TTS without a positive nerve conduction test; an April 2013 opinion submitted from the Veteran's podiatrist stating that his back problems are completely unrelated to his TTS; a May 2014 VA examination which found his left foot TTS was less likely than not related to service as the syndrome was not diagnosed or treated in service, a 2012 post-surgery electromyography (EMG) scan was normal, and any remaining left foot paresthesias were secondary to DJD of the lumbar spine; and the August 2015 hearing testimony.  

The Board finds that new and material evidence that relates to unestablished facts necessary to substantiate the left foot TTS service connection claim has been added to the record.  The claim is therefore reopened and will be considered upon remand.

III.  Right Foot TTS

The Veteran has contended that his right foot TTS had its onset in service.  The service connection claim was denied in an unappealed June 2011 decision which found that there was no diagnosis of TTS in service.

The Veteran did not submit any additional evidence within the year following the June 2011 rating decision, nor did he perfect an appeal within the required timeframe.  Therefore, that decision is final.  38 C.F.R. § 3.109.  The Veteran filed his claim to reopen in October 2013.  In the May 2014 rating decision, the RO reopened the claim and denied it, citing no currently-diagnosed TTS disability.

Evidence at the time of the June 2011 denial included the Veteran's STRs; post-service medical records; and a June 2010 diagnosis of TTS bilaterally.  On the Veteran's June 1983 entrance examination, he marked that he had "foot trouble."  The examiner noted that his heel ached with running.  On October 2003 and January 2006 post-deployment assessments, the Veteran indicated he had "numbness or tingling in hands or feet."  Post-service medical treatment records indicate complaints of bilateral heel pain.  In June 2010, a nerve conduction study was consistent with bilateral TTS.

Evidence added to record since the June 2011 decision included additional post-service medical records which do not contain treatment for right foot TTS; medical treatise evidence on TTS; a May 2014 VA examination which found the Veteran's right foot negative for any peripheral nerves condition; and the August 2015 hearing testimony, at which the Veteran stated he experienced problems with both feet, but the right foot had on and off symptoms.  

The Board finds that to the extent that evidence submitted since the June 2011 decision is relevant to the right foot TTS claim, it is cumulative of the prior claim.  The Veteran has not identified any new service-related etiology for his condition, and the record does not otherwise demonstrate a link between right foot TTS and service.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade v. Shinseki, 24 Vet. App. at 118.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for left knee condition is granted. 

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for TTS with chronic pain, left foot, is granted. 

New and material evidence not having been received, the claim for service connection for TTS with chronic pain, right foot, is not reopened, and this aspect of the appeal is denied.  


REMAND

I.  Pseudofolliculitis Barbae  

The Veteran contended at the August 2015 hearing that the latest VA examination, conducted in July 2014, did not accurately reflect the extent of his service-connected pseudofolliculitis barbae.  He stated that his beard was full at the time of the examination and obscured the full scope of his condition.  He reported that when he told the examiner that he would shave his beard and return, the examiner indicated he should just appeal the issue.  The Veteran indicated at the hearing that, upon reexamination, he would be willing to shave his beard.  As a worsened condition has been suggested by the record, a VA examination is needed to assess the extent and severity of the Veteran's disability.

II.  Left Knee Condition

The record indicates that the Veteran tore his left MCL while not on active duty in May 2001.  He returned to active service with no further treatment or restrictions.  See March 2002 Annual Medical Examination.  The evidence also shows that he injured his left knee during a softball game while on active duty in 2003.  Both VA medical opinions of record reported that the Veteran reinjured his left knee in the 2003 incident.  Both opinions found that the MCL tear was the cause of the Veteran's current left knee condition, but neither addressed whether the 2003 incident aggravated the left knee.  As the MCL tear was a preexisting condition and the softball injury has been characterized by medical professionals as a reinjuring of the left knee, a new examination and opinion is needed to address whether the Veteran's MCL tear was aggravated by the 2003 injury beyond the natural progress of the condition.  

III.  Left Foot TTS

There are conflicting opinions of record as to the etiology of the Veteran's left foot TTS.  His treating podiatrist reported in an April 2013 letter that there was no connection between any back disorder and his TTS, whereas the June 2008 and May 2014 VA examiners attributed any parasthesias to radiculopathy associated with the lumbar spine.  As such, a clarifying opinion is needed.  The Board notes that the last EMG of record indicated normal results and the Veteran's doctor stated that he had substantial relief of his tarsal tunnel type pain following his second, successful surgery.  However, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  It seems the Veteran was considered to have TTS of the left foot during the appeal period.  Therefore, a new examination and opinion are needed to determine the nature of the Veteran's current condition and to clarify the etiology of any disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to address his claims.  The claims folder should be provided to and reviewed by the examiner(s).  After a review of the examination findings and the entire evidence of record, the examiner(s) is asked to render an opinion on the following: 

	a.  Ascertain the current severity and manifestations of the Veteran's service-connected pseudofolliculitis barbae.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

	b.  Is there clear and unmistakable evidence that a left knee disorder was not aggravated in service beyond the natural progress of the disorder? 

	c.  If a left knee disorder was not aggravated during service, is it at least as likely as not (50 percent or greater probability) that there is a current left knee disorder is directly related to service (including as due to injury sustained during a softball game in 2003)?

	d.  Does the Veteran currently have, or at any time have left foot tarsal tunnel syndrome that is at least as likely as not (i.e. there is a 50 percent or greater probability) the result of disease or injury incurred in or aggravated by service (including an injury sustained in a softball game in 2003)?  

	e.  Special attention is directed to the June 2008 and May 2014 VA examination results, the April 2013 letter from the Veteran's podiatrist, and the medical treatise evidence of record.  The examiner should address each opinion or finding as is relevant to the Veteran's situation.

      f.  The examiner(s) should explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If he or she determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


